--------------------------------------------------------------------------------

Exhibit 10.57


EXCHANGE AGREEMENT
AND PLAN OF REORGANIZATION


This Exchange Agreement and Plan of Reorganization (the “Agreement”) is executed
this 30th day of June, 2010, by and between AMERALIA, INC., a Utah corporation
(“AmerAlia”), and SENTIENT USA RESOURCES FUND, L.P., a Delaware limited
partnership (“Sentient”).


RECITALS


WHEREAS, Sentient owns 820,000 shares of Holdings Common Stock, constituting 82%
of its authorized, issued and outstanding capital stock and AmerAlia owns
180,000 shares of Holdings Common Stock, constituting 18% of its authorized,
issued and outstanding capital stock;
 
WHEREAS, Sentient also owns 47,954,495 shares of AmerAlia Common Stock,
constituting approximately 72% of its authorized, issued and outstanding common
stock plus a limited right to acquire up to 5,500,000 additional shares of
AmerAlia Common Stock;
 
WHEREAS, AmerAlia has expressed an interest in owning all of the authorized,
issued and outstanding shares of common stock of Holdings and has asked Sentient
to exchange its 820,000 shares of Holdings Common Stock for shares of AmerAlia
Common Stock;
 
WHEREAS, Sentient has agreed to exchange its 820,000 shares of Holdings Common
Stock for 286,119,886 shares of AmerAlia Common Stock, representing
approximately 81.2% of the fully diluted outstanding shares of AmerAlia Common
Stock (after giving effect to this issuance); and
 
WHEREAS, after the exchange referred to herein, AmerAlia will own 100% of the
authorized, issued and outstanding Holdings Common Stock and Sentient will own
approximately 95% of the authorized, issued and outstanding AmerAlia Common
Stock.


NOW, THEREFORE, in consideration of the foregoing recitals, the agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.             Definitions.  The following terms when used herein shall have the
meaning set forth below:


a.             “AmerAlia” shall mean AmerAlia, Inc., a Utah corporation.


b.             “AmerAlia Common Stock” means the $.01 par value per share common
stock of AmerAlia.


Exchange Agreement – Sentient LP and AmerAlia
 
- 1 -

--------------------------------------------------------------------------------

 


c.             “AmerAlia Stock Options” means the authorized, issued and
outstanding stock options of AmerAlia as set forth in Exhibit 1.c.


d.             “Closing” shall have the meaning set forth in Section 3.


e.             “Code” shall mean the United States Internal Revenue Code of
1986, as amended.


f.             “Employee Benefit Plan” means any employee benefit plan, as
defined in Section 3(3) of ERISA, which is, previously has been, or will be
established or maintained by any member of a controlled group.


g.             “Environmental Laws” means all federal, state, or local laws,
ordinances, rules, regulations, interpretations and orders of courts or
administrative agencies or authorities relating to pollution or protection of
the environment (including, without limitation, ambient air, surface water,
ground water, land surface, and subsurface strata), and other laws relating to
(a) Polluting Substances or (b) the manufacture, processing, distribution, use,
treatment, handling, storage, disposal, or transportation of Polluting
Substances.


h.             “GAAP” means generally accepted accounting principles, applied on
a consistent basis, as set forth in Opinions of the Accounting Principles Board
of the American Institute of Certified Public Accountants and/or in statements
of the Financial Accounting Standards Board and/or their respective successors
and which are applicable in the circumstances as of the date in question.


i.             “Governmental Body” means any: (a) nation, state, county, city,
town, village, district, or other jurisdiction of any nature; (b) federal,
state, local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (d)
multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.


j.             “Holdings” means Natural Soda Holdings, Inc., a Colorado
corporation.


k.             “Holdings Common Stock” means the $.01 par value per share,
common stock of Holdings.


l.             “Lien” means any lien, claim, mortgage, security interest, tax
lien, pledge, encumbrance, financing statement, or conditional sale or title
retention agreement, or any other interest in property designed to secure the
repayment of indebtedness or any other obligation, whether arising by agreement,
operation of law, or otherwise, and including claims of a right to a security
interest and encumbrances whether properly attached, perfected, or recorded.


Exchange Agreement – Sentient LP and AmerAlia
 
- 2 -

--------------------------------------------------------------------------------

 


m.             “Material Adverse Effect” means (a) a material adverse effect on
the business, operations, properties, assets or condition (financial or
otherwise) individually or taken as a whole or (b) the impairment of the ability
of any party to perform its obligations under this Agreement or any of other
agreements to which it is a party.


n.             “Polluting Substance” means all pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes and shall
include, without limitation, any flammable explosives, radioactive materials,
oil, hazardous materials, hazardous or solid wastes, hazardous or toxic
substances or related materials defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act of 1976,
the Hazardous and Solid Waste Amendments of 1984, and the Hazardous Materials
Transportation Act, as any of the same are hereafter amended, and in the
regulations adopted and publications promulgated thereto; provided, in the event
any of the foregoing Environmental Laws is amended so as to broaden the meaning
of any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and, provided, further, to the extent that the
applicable laws of any state establish a meaning for “hazardous substance,”
“hazardous waste,” “hazardous material,” “solid waste,” or “toxic substance”
which is broader than that specified in any of the foregoing Environmental Laws,
such broader meaning shall apply.


o.             “SEC” means the United States Securities and Exchange Commission.
 
 
p.             “Sentient” means Sentient USA Resources Fund, L.P., a Delaware
limited partnership.


q.             “Sentient Option” means the right of Sentient to purchase up to
5,500,000 shares of AmerAlia Common Stock, described in the Restructuring
Agreement, dated September 25, 2008, as amended by the Amendment to the
Restructuring Agreement dated October 31, 2008.


r.             “Soda” means Natural Soda, Inc., a Colorado corporation.


2.             Exchange.


 
a.
Exchange of Holdings Common Stock for AmerAlia Common Stock by Sentient.  At the
Closing, AmerAlia will issue to Sentient 286,119,886 shares of AmerAlia Common
Stock, representing approximately 81.2% of the fully diluted outstanding shares
of AmerAlia Common Stock (after giving effect to this issuance) in exchange for
820,000 shares of Holdings Common Stock, which shall be delivered by Sentient to
AmerAlia at the Closing, free and clear of all liens, claims and encumbrances of
any person claiming rights by, through or under Sentient.



 
b.
Intended Treatment for Tax Purposes. The  parties to this Agreement intend that
the acquisition of AmerAlia Common Stock by Sentient and the acquisition of
Holdings Common Stock by AmerAlia qualify as an exchange under Section 351(a) of
the Code and a reorganization under Section 368(a)(1)(B) of the Code.



Exchange Agreement – Sentient LP and AmerAlia
 
- 3 -

--------------------------------------------------------------------------------

 


 
c.
Restrictions on Transfer.  All shares of AmerAlia Common Stock to be issued
hereunder shall be deemed "Restricted Securities" as defined in paragraph (a) of
Rule 144 under the Securities Act of 1933, as amended (the  "Securities  Act"),
and are being acquired by Sentient for investment  purposes only and without the
present intent to make a further distribution of such shares, except as
permitted by applicable law.  All shares of AmerAlia Common Stock to be issued
under the terms of this Agreement shall be issued pursuant to an exemption from
the registration requirements of the Securities Act, under Section 4(2) of the
Securities Act and the rules and regulations promulgated
thereunder.  Certificates representing the shares of AmerAlia Common  Stock to
be issued  hereunder  shall bear a  restrictive legend in substantially the
following form:



THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY BE OFFERED FOR SALE, SOLD, OR
OTHERWISE DISPOSED OF, ONLY IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF
SUCH ACT OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION PROVISIONS, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO SATISFACTION OF THE COMPANY.


 
d.
Adjustments.  In the event that the number of shares of AmerAlia’s common stock
is changed by dividend, stock split, reverse stock split, combination,
reclassification or any other event, then the number of shares to be issued to
Sentient hereunder (including shares to be issued pursuant to the Sentient
Option) shall be equitably adjusted.



3.             Closing. The Closing will occur on or before June 30, 2010, at
the offices of Dorsey & Whitney, LLP, Republic Plaza Building, Suite 4700, 370
17th Street, Denver, Colorado 80202-5647, or at such other time and place as the
parties may agree. At the Closing, the steps described in Section 2 will occur.
All transac­tions occurring at the Closing will be deemed to have taken place
simultaneously as part of a single transaction and no transac­tion will be
deemed to have been completed and no document, certificate, or instru­ment
deemed to have been delivered until all transactions have been completed and all
documents, instruments, and certificates have been delivered.  The transfers
that take place at Closing will be deemed to be effective as of the close of
business on June 30, 2010.


4.             Conditions.


a.             Sentient Conditions Precedent.  The obligations of Sentient to
close the transactions contemplated by this Agreement shall be subject to the
following conditions precedent, any one or more of which may be waived by
Sentient in its unfettered discretion.


Exchange Agreement – Sentient LP and AmerAlia
 
- 4 -

--------------------------------------------------------------------------------

 



 
i.
Amended Articles of Incorporation of AmerAlia. At the Closing, the articles of
incorporation of AmerAlia shall have been amended to increase the authorized
capital to provide for 700,000,000 shares of common stock, $0.01 par value per
share.




 
ii.
Filings. AmerAlia shall have filed all reports with the SEC that were due from
and after June 30, 2008, excluding any filings under the Investment Company Act
of 1940, as amended.




 
iii.
Shareholders Meeting.  Any shareholders meetings of AmerAlia that is required in
order to effect the transactions described in this Agreement shall have been
duly called and held and appropriate resolutions shall have been approved by the
vote required.




 
iv.
Due Diligence.  Sentient shall be satisfied, in its unfettered discretion, with
the results of all investigations related to AmerAlia, its businesses and
assets, including, but not limited to a review of the corporate record books of
AmerAlia and Holdings, accurate and complete copies of which have been provided
to Sentient.




 
v.
Opinion of Counsel to AmerAlia. AmerAlia shall have delivered to Sentient the
opinion of counsel to AmerAlia in the form attached hereto as Exhibit 4.a.v.




 
vi.
Cancellation of Reacquired Shares of Preferred Stock of AmerAlia. All issued and
outstanding shares of preferred stock of AmerAlia have been reacquired by
AmerAlia and shall be cancelled prior to Closing.




 
vii.
Shareholder Agreement. The shareholder agreement concerning Holdings shall have
been terminated effective as of Closing.




 
viii.
Officer’s Certificate. AmerAlia shall deliver to Sentient an officers’
certificate dated as of the Closing date certifying that all representations,
warranties of AmerAlia set forth herein are true and correct as of the Closing
and that all covenants of AmerAlia have been performed and conditions precedent
to Sentient’s obligations have been satisfied or waived by Sentient in writing.



b.             AmerAlia Conditions Precedent.  The obligations of AmerAlia to
close the transactions contemplated by this Agreement shall be subject to the
following conditions precedent, any one or more of which may be waived by
AmerAlia in its unfettered discretion.


Exchange Agreement – Sentient LP and AmerAlia
 
- 5 -

--------------------------------------------------------------------------------

 


 
i.
Shareholder Agreement. The Shareholder agreement concerning Holdings shall have
been terminated as of Closing.



 
ii.
Shareholders Meetings. Any shareholders meeting of AmerAlia that is required in
order to effect the transactions described in this Agreement shall have been
held and appropriate resolutions shall have been approved by the vote required.



c.             Conditions Subsequent.  This Agreement shall be subject to the
following conditions subsequent, which may be waived by Sentient in its
unfettered discretion. Sentient shall have the right to rescind the transactions
which occurred at Closing and terminate its obligations hereunder if either of
the following conditions is not timely satisfied:


 
i.
Ratification of Agreements. Within ten (10) business days after Closing,
AmerAlia’s Board of Directors shall have ratified, adopted, approved and
confirmed: (i) each contract between AmerAlia and Sentient and any of its
affiliates that had been entered into by AmerAlia on or after May 23, 2007, (ii)
each issuance of shares or grant of options made by AmerAlia on or after May 23,
2007, (iii) each transaction of AmerAlia in interstate commerce occurring from
and after May 23, 2007, and (iv) the issuance of the shares of AmerAlia Common
Stock to Sentient and the other actions described in this Agreement.



 
ii.
No Action Letter. On or before July 16, 2010, AmerAlia will file a request for a
no action letter with the United States Securities and Exchange Commission
(“SEC”) providing that the SEC will not pursue any actions against AmerAlia for
being an unregistered investment company from and after the Closing. On or
before August 31, 2010, if AmerAlia has received the no action letter, AmerAlia
shall deliver the opinion of its legal counsel in the form attached hereto as
Exhibit 4.a.v., without the qualification and exception identified as (e)(ii)
therein, and if AmerAlia fails to do so, Sentient shall have the right to
rescind as provided below. If the no action letter hasn’t been received by
August 31, 2010, then Sentient shall have the right to rescind as provided
below.



If Sentient rescinds the transactions as permitted in this Subsection 4.c, or if
AmerAlia or anyone on its behalf (except Sentient in AmerAlia’s behalf) attempts
to rescind the transactions described herein, then, on Sentient’s demand,
AmerAlia will reimburse Sentient all of the costs and expenses incurred by
Sentient and its affiliates in negotiating, executing, delivering and closing
the Exchange Agreement, including, but not limited to fees, costs and
disbursements of legal counsel.


Exchange Agreement – Sentient LP and AmerAlia
 
- 6 -

--------------------------------------------------------------------------------

 


5.             Representations and Warranties of AmerAlia.  AmerAlia represents
and warrants to Sentient as of the date of this Agreement and as of Closing as
follows:


a.             Corporate Existence, Authority.  AmerAlia is a corporation
organized, validly existing, and in good standing under the laws of Utah.
AmerAlia (i) has all requisite corporate power and authority to own its assets
and carry on its business as now conducted, (ii) is qualified to do business in
all jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect,
and (iii) has the corporate power and authority to execute, deliver, and perform
its obligations under this Agreement.


b.             Enforceability; No Conflict.  This Agreement constitutes the
legal, valid and binding obligation of AmerAlia, enforceable against it in
accordance with its terms. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby will contravene,
conflict with, or result in the violation of, default under, or give any person
the right to declare a default or to exercise any remedy under: (A) any
provision of AmerAlia’s organizational documents, or (B) any lease, license,
permit or agreement to which AmerAlia is a party or by which it or any of its
properties is subject or bound.


c.             Exchange Act Compliance.



 
i.
Exchange Act Compliance.  The AmerAlia Common Stock has been registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and AmerAlia is subject to the periodic reporting requirements of Section
13 of the Exchange Act. As of the date of their respective filings, none of the
reports filed by AmerAlia with the SEC contains any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.




 
ii.
Controls and Procedures. AmerAlia maintains disclosure controls and procedures
required by Rule 13a-15 or 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its subsidiaries is made known on a timely basis to the individuals
responsible for the preparation of the Company’s filings with the SEC and other
public disclosure documents. AmerAlia has made available to Sentient copies of,
all written descriptions of, and all policies, manuals and other documents
promulgating, such disclosure controls and procedures. The Chief Executive
Officer and the Chief Financial Officer of AmerAlia have signed, and the Company
has furnished to the SEC, all certifications required by Sections 302 and 906 of
the Sarbanes-Oxley Act of 2002; such certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn; and neither AmerAlia nor any of its officers has received notice from
any governmental entity questioning or challenging the accuracy, completeness,
form or manner of filing or submission of such certifications.



Exchange Agreement – Sentient LP and AmerAlia
 
- 7 -

--------------------------------------------------------------------------------

 


d.             Financial Statements and Reports. Each of the financial
statements of AmerAlia included or incorporated by reference in the SEC Reports
was prepared in accordance with GAAP applied on a consistent basis (except as
otherwise stated in such financial statements or, in the case of audited
statements, the related report thereon of independent certified public
accounts), and presents fairly the financial position and results of operations,
cash flows and of changes in stockholders’ equity of AmerAlia and its
consolidated subsidiaries as of the dates and for the periods indicated,
subject, in the case of unaudited interim financial statements, to normal
year-end audit adjustments, which taken together are not material in amount
(with materiality defined as $10,000 individually or in the aggregate), and
except that the unaudited interim financial statements do not contain all of the
disclosures required by GAAP.


e.             Books and Records.  The books of account, minute books, stock
record books, and other records of AmerAlia, all of which have been made
available to Sentient, are complete and correct. The minute books of AmerAlia
contain accurate and complete records of all meetings held of, and corporate
action taken by, the stockholders, the Board of Directors, and committees of the
Board of Directors of AmerAlia, and no meeting of any such stockholders, Board
of Directors, or committee has been held for which minutes have not been
prepared and are not contained in such minute books.
 
f.             Capitalization of AmerAlia.  The equity capitalization of
AmerAlia as of the date of this Agreement is:


 
i.
Preferred stock: $0.05 par value per share; 1,000,000 authorized; no shares of
which are issued and outstanding;



 
ii.
Common stock: $0.01 par value per share; 100,000,000 authorized;
66,293,696 shares issued and outstanding.



 
iii.
Options.  The AmerAlia Stock Options and the Sentient Option;



 
iv.
Other securities.  There are no other agreements relating to the issuance, sale,
or transfer of any equity securities or other securities of AmerAlia.



Each of the issued and outstanding shares of capital stock, options, and other
securities of AmerAlia has been duly authorized and validly issued, and each
outstanding share of capital stock of AmerAlia is fully paid and non-assessable.


Exchange Agreement – Sentient LP and AmerAlia
 
- 8 -

--------------------------------------------------------------------------------

 


g.             Registration Rights.  No person has any right to request or
require AmerAlia to register the sale of any shares owned by such stockholder
under the Securities Act on any registration statement.


h.             No Violation of Preemptive Rights.  No violation of any
preemptive rights of any shareholder of AmerAlia has occurred as a result of the
transactions contemplated by this Agreement.
 
i.              Indebtedness.  Except as shown in the SEC Reports, there is no
material indebtedness, liability, or other obligation of AmerAlia.


j.              No Default.  AmerAlia is not in default under, and there is no
circumstance which with the giving of notice, the lapse of time, or both, would
constitute a default under, any loan agreement, indenture, mortgage, security
agreement, lease, franchise, permit, license or other agreement or obligation to
which it is a party or by which any of its properties may be bound which default
could be reasonably expected to cause a Material Adverse Effect.
 
k.             Authorization of Securities.  The shares of AmerAlia Common Stock
to be issued to Sentient, upon receipt will be validly issued, fully paid and
non-assessable, with no liability attached to the ownership thereof, free of
restrictions on transfer other than under restrictions related to applicable
federal and state securities laws.


l.              Litigation and Judgments.  There is no suit, action, proceeding
or investigation pending or, after reasonable inquiry, to the best of his or its
knowledge, threatened against or affecting AmerAlia  that has not been disclosed
in writing to the Sentient or that the outcome of which could reasonably be
expected to have a Material Adverse Effect.
 
m.            Rights in Properties; Liens.  AmerAlia, has good and marketable
title to all properties and assets reflected on its balance sheets, and as of
the Closing none of such properties or assets of AmerAlia will be subject to any
Liens.  AmerAlia enjoys peaceful and undisturbed possession under all leases
necessary for the operation of its other properties, assets, and businesses and
all such leases are valid and subsisting and are in full force and
effect.  There exists no default under any provision of any lease which would
permit the lessor thereunder to terminate any such lease or to exercise any
rights under such lease which, individually or together with all other such
defaults, could have a Material Adverse Effect.  AmerAlia has the exclusive
right to use all property necessary to their business as presently conducted, to
the best of his or its knowledge, and AmerAlia’s use of its property does not
infringe on the rights of any other Person where such nonexclusively or
infringement would have a Material Adverse Effect.  To the best its knowledge,
no other Person is infringing the rights of AmerAlia in any of the intellectual
property owned, licensed or used by it.  AmerAlia does not owe any royalties,
honoraria or fees to any person, except royalties not yet payable to (i) the
United States Bureau of Land Management and (ii) E.E. Kinder.
 
Exchange Agreement – Sentient LP and AmerAlia
 
- 9 -

--------------------------------------------------------------------------------

 


n.             Taxes.  AmerAlia has filed or caused to be filed all tax returns
(foreign, federal, state, and local) required to be filed, including, without
limitation, all income, franchise, employment, property, ad valorem, use,
customs and sales taxes, and have paid or at closing will pay all of their tax
liabilities, and all such returns were accurate and complete other than
immaterial amounts or taxes that are being contested by AmerAlia in good faith
by appropriate actions or proceedings diligently pursued, and for which adequate
reserves in conformity with GAAP with respect thereto have been established and
as to which full written disclosure is contained on an Exhibit to this
Agreement.  To the best of its knowledge, there is no pending investigation of
AmerAlia by any taxing authority or pending but unassessed tax liability of
AmerAlia.  AmerAlia has made no presently effective waiver or extension of any
applicable statute of limitations or request for an extension of time to file a
tax return, and AmerAlia is not a party to any tax-sharing agreement.
 
o.             ERISA.  AmerAlia has complied with all applicable minimum funding
requirements and all other applicable and material requirements of ERISA and the
Code, applicable to the Employee Benefit Plans it or they sponsor or maintain,
and there are no existing conditions that would give rise to material liability
thereunder.  With respect to any Employee Benefit Plan, AmerAlia has made all
contributions or payments to or under each Employee Benefit Plan required by
law, by the terms of such Employee Benefit Plan or the terms of any contract or
agreement.  No Termination Event has occurred in connection with any Pension
Plan, and there are no unfunded benefit liabilities, as defined in Section
4001(a)(18) of ERISA, with respect to any pension plan which poses a risk of
causing a Lien to be created on the assets of AmerAlia or which will result in
the occurrence of a Reportable Event.  AmerAlia has not been required to
contribute to a multiemployer plan, as defined in Section 4001(a)(3) of ERISA,
since September 2, 1974.  No material liability to the Pension Benefit Guaranty
Corporation has been, or is expected to be, incurred by AmerAlia, Holdings or
Soda. The term “liability,” as referred to in this Section, includes any joint
and several liability.  No prohibited transaction under ERISA or the Code has
occurred with respect to any Employee Benefit Plan which could have a Material
Adverse Effect or a material adverse effect on the condition, financial or
otherwise, of an Employee Benefit Plan.
 
p.             Disclosure.  No representation, warranty or statement made by
AmerAlia in this Agreement or in any of the documents, instruments, exhibits or
schedules attached to such agreements or delivered in connection herewith or
therewith, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary to make any statements
made herein or therein not misleading.  There is no fact that does, or with the
passage of time, could reasonably be expected to materially and adversely affect
the condition (financial or otherwise), results of operations, business,
properties, or prospects of AmerAlia that has not been disclosed in the
documents described herein and provided to Sentient.
 
q.             Subsidiaries. AmerAlia has no wholly or partially owned
subsidiaries other than Holdings and its wholly owned subsidiary, Soda.
 
Exchange Agreement – Sentient LP and AmerAlia
 
- 10 -

--------------------------------------------------------------------------------

 


r.              Government Approval.  No approval or action by, and no notice to
or filings with any Governmental Body or person (other than those that have been
or on the Closing will be, duly obtained or made and which are, or as of the
Closing will be, in full force and effect) is required for the due execution,
delivery or performance of its obligations under this Agreement by AmerAlia.
 
s.             Securities Laws.  AmerAlia has complied with or is exempt from
the registration and/or qualification requirements of all federal and state
securities or blue sky laws applicable to the issuance of the AmerAlia Common
Stock contemplated by this Agreement. As a result of Closing and completion of
the condition subsequent described above, AmerAlia will no longer be required to
register as an investment company under the Investment Company Act of 1940, as
amended.
 
t.              No Labor Disputes.  AmerAlia is not involved in any labor
dispute or a party to any collective bargaining agreement, and there are no
strikes or walkouts or union organization of any of AmerAlia’s employees
threatened or in existence and no labor contract is scheduled to expire during
the term of this Agreement.
 
u.             Brokers.  Neither AmerAlia nor any of its directors has dealt
with any broker, finder, commission agent or other Person in connection with the
transactions referenced in or contemplated by this Agreement, nor is AmerAlia or
any of its directors under any obligation to pay any broker’s fee or commission
in connection with this transaction.
 
v.             Insurance.  The amount and types of insurance carried by AmerAlia
and the terms and conditions thereof, are substantially similar to the coverage
maintained by companies in the same or similar business as AmerAlia.
 
w.            Royalties. Except for royalties not yet payable to (i) the United
States of America, and (ii) E.E. Kinder, none of the interests or properties
owned by AmerAlia, Holdings, or Soda is subject to any minimum royalty, advance
royalty, production royalty, net smelter return obligation, net profit payment
or any similar arrangement.


x.             No Material Adverse Change.  Since June 30, 2009, there has not
been any event, change or circumstance applicable to AmerAlia that could
reasonably be expected to have a Materially Adverse Effect.


y.            Investment Intent. The Holdings Common Stock is being acquired by
AmerAlia for investment purposes only and not with a view toward the resale or
distribution thereof. Such shares may only be sold or transferred by AmerAlia if
such sale or transfer is registered or exempt from registration under the
Securities Act of 1933, as amended and any similar provisions of state law. Such
exemption must be established to the reasonable satisfaction of the issuer of
the shares.


z.             Reorganization. AmerAlia has not taken and has not agreed to take
any action (other than actions contemplated by this Agreement) that could
reasonably be expected to prevent the transactions contemplated by this
Agreement from constituting a "reorganization" under section 368(a)(1)(B) of the
Code or as an exchange under Section 351(a) of the Code. AmerAlia is not aware
of any agreement, plan or other circumstance that could reasonably be expected
to prevent the transactions contemplated by this Agreement from so qualifying.


Exchange Agreement – Sentient LP and AmerAlia
 
- 11 -

--------------------------------------------------------------------------------

 


6.             Representations of Sentient.  Sentient represents and warrants to
AmerAlia that:


a.              Investment Intent. The AmerAlia Common Stock is being acquired
for investment purposes only and not with a view toward the resale or
distribution thereof. Such shares may only be sold or transferred by Sentient if
such sale or transfer is registered or exempt from registration under the
Securities Act of 1933, as amended and any similar provisions of state law. Such
exemption must be established to the reasonable satisfaction of the issuer of
the shares.


b.             Organization.  Sentient is a limited partnership organized,
validly existing, and in good standing under the laws of Delaware.  Sentient has
all requisite limited partnership power and authority to own its assets and
carry on its business as now conducted, and has the limited partnership power
and authority to execute, deliver, and perform its obligations under this
Agreement.


c.             ­Enforceability. This Agreement constitutes the legal, valid and
binding obligation of Sentient, enforceable against it in accordance with its
terms. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will contravene, conflict
with, or result in the violation of, default under, or give any person the right
to declare a default or to exercise any remedy under any provision of Sentient’s
organizational documents.


d.             Title. The 820,000 shares of Holdings Common Stock to be
delivered by Sentient to AmerAlia at the Closing, shall be free and clear of all
liens, claims and encumbrances of any person claiming rights by, through or
under Sentient.


e.             Indebtedness. Except as reflected on the financial statements of
Holdings as of March 31, 2010 or as otherwise disclosed to AmerAlia, to the
knowledge of Sentient, Holdings has not incurred any indebtedness, liability or
other obligation that would have a material adverse effect on Holdings.


f.              Capitalization. Since November 1, 2008, to the knowledge of
Sentient, Holdings has not issued any capital stock, warrants, options or other
right to acquire any shares of any class of capital stock of Holdings.


7.             Covenants.


a.             Election of Directors Nominated by Sentient.  As of the Closing,
Sentient shall have the right to nominate up to two additional suitably
qualified persons to be elected as directors of AmerAlia in addition to the ten
current directors serving on AmerAlia’s Board of Directors. Upon the nomination
of such persons by Sentient, AmerAlia’s Board of Directors will expand the size
of its Board of Directors to the appropriate size (not to exceed 12 directors)
and the Board of Directors will appoint such persons to serve until the next
meeting of the shareholders. At the next meeting of the AmerAlia shareholders,
Sentient shall have the right to nominate a majority of the directors of
AmerAlia’s Board of Directors.


Exchange Agreement – Sentient LP and AmerAlia
 
- 12 -

--------------------------------------------------------------------------------

 


b.             Efforts to Close. Each of AmerAlia and Sentient will use
commercially reasonable efforts to consummate the transactions contemplated by
this Agreement including, without limitation, commercially reasonable efforts to
remove all conditions precedent to the other party’s obligation to close.


c.             Certificate.  At the Closing, AmerAlia shall deliver to the
Sentient executed by Robert van Mourik and Bill H. Gunn, as officers of
AmerAlia, a certificate certifying the following:


 
i.
Accuracy of Representations. The representations and warranties in this
Agreement remain true, accurate and complete in all material respects at and as
of the Closing;



 
ii.
SEC Filings.  All reports required to be filed with the SEC for AmerAlia’s 2009
Fiscal Year and the 2010 Fiscal Year up to the date of Closing have been filed
with the SEC, excluding any filings under the Investment Company Act of 1940, as
amended;



 
iii.
Accuracy of SEC Filings. As of the date of their respective filings, none of the
SEC Reports or other filed reports (including, but not limited to the annual
report for 2009 on form 10-K) contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;



 
iv.
Financial Statements.  Each of the financial statements of AmerAlia included or
incorporated by reference in the SEC Reports was prepared in accordance with
GAAP applied on a consistent basis (except as otherwise stated in such financial
statements or, in the case of audited statements, the related report thereon of
independent certified public accounts), and present fairly the financial
position and results of operations, cash flows and of changes in stockholders’
equity of AmerAlia and its consolidated subsidiaries as of the dates and for the
periods indicated, subject, in the case of unaudited interim financial
statements, to normal year-end audit adjustments, which taken together are not
material in amount (with materiality defined as $10,000 individually or in the
aggregate), and except that the unaudited interim financial statements do not
contain all of the disclosures required by GAAP;



Exchange Agreement – Sentient LP and AmerAlia
 
- 13 -

--------------------------------------------------------------------------------

 


 
v.
No Changes.  Since June 30, 2009, there has been no change in any of the
significant accounting (including tax accounting) policies, practices, or
procedures of AmerAlia or any of its consolidated subsidiaries; and



 
vi.
Options, Warrants and Rights.  AmerAlia does not have any outstanding options,
warrants or any other contractual right to acquire (whether by purchase,
exchange or any other method) any shares of any class of capital stock except
for the AmerAlia Stock Options and the Sentient Option.



8.             Miscellaneous.


a.             Remedies.  Any Person having any rights under any provision of
this Agreement will be entitled to enforce such rights specifically, to recover
damages by reason of any breach of any provision of this Agreement, and to
exercise all other rights granted by law, which rights may be exercised
cumulatively and not alternatively.


b.             Course of Dealing Not an Amendment.  No course of dealing between
any two or more of the parties or any delay in exercising any rights will
operate as a waiver of any rights of Sentient.


c.             Survival of Representations and Warranties.  All representations
and warranties contained herein or made in writing by any party in connection
herewith will survive the execution and delivery of this Agreement for a period
of three (3) years after the Closing.  Any due diligence investigation by the
Sentient shall not limit the representations and warranties given by AmerAlia.


d.             Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.


e.             Severability.  Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


f.              Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts when taken together shall constitute one and
the same Agreement.


Exchange Agreement – Sentient LP and AmerAlia
 
- 14 -

--------------------------------------------------------------------------------

 


g.             Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.


h.             Notices.  Except as otherwise expressly provided herein, all
communications provided for hereunder shall be in writing and delivered by
Federal Express or other overnight international commercial courier service, (a)
if to Sentient, addressed to the address specified below, or to such other
address as Sentient may in writing designate, or (b) if to AmerAlia, addressed
to the address set forth below or to such other address it may designate in
writing.  Notices shall be deemed to have been validly served, given or
delivered (and “the date” of such notice or words of similar effect shall mean
the date) one day after deposit with Federal Express or other overnight
international commercial courier service, with all charges for next business day
delivery prepaid, or upon actual receipt thereof (whether by noncertified mail,
telecopy, telegram, facsimile, or otherwise), whichever is earlier.


If to AmerAlia:
AmerAlia, Inc.
 
Attn:  Chairman
 
3200 County Road 31
 
Rifle, CO 81650
 
Tel:      720-876-2373
 
Fax:      720-876-2374
   
With a Copy to:
Robert van Mourik
 
PO Box 880
 
Toowong  QLD  4066
 
Australia
 
Tel:      +617-3870-8041
 
Fax:      +617-3870-5887
       
If to Sentient:
Sentient USA Resources Fund, L.P.
 
Landmark Square, 1st Floor
 
64 Earth Close
 
West Bay Beach South
 
PO Box 10795
 
George Town, Grand Cayman KY1-1007
 
Cayman Islands
 
Attn:   Greg Link
 
Tel:       (345) 946 0933
 
Fax:       (345) 946 0921



Exchange Agreement – Sentient LP and AmerAlia
 
- 15 -

--------------------------------------------------------------------------------

 


With a copy (which does not constitute notice) to:
   
Sentient USA Resources Fund, L.P.
 
Suite 2401, Level 24, Australia Square Tower
 
264 George Street, Sydney NSW 2000, Australia
 
Attn:  Peter Cassidy, Director
 
Tel:       (612) 8243-2904
 
Fax:       (612) 8243-2990



i.              Governing Law.  The validity, meaning and effect of this
Agreement shall be determined in accordance with the laws of Colorado applicable
to contracts made and to be performed entirely in Colorado as if by and between
Colorado residents.  Venue for any dispute arising under this Agreement will be
in Denver County, Colorado.


j.              Schedules and Exhibits.  All schedules and exhibits are an
integral part of this Agreement.


k.             Litigation Costs.  If any legal action, arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
therein shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.


l.              Final Agreement.  This Agreement and the exhibits and schedules
attached hereto constitute the only agreement of the parties concerning the
matters herein, and supersedes, merges and renders void all prior written/oral,
and/or contemporaneous discussions, agreements and understandings related
thereto..


m.            Representation by Counsel.  AmerAlia has been represented by
Dorsey & Whitney, LLP in connection with the negotiation, execution and delivery
of this Agreement. Sentient has been represented by Quinn & Brooks LLP in
connection with the negotiation, execution and delivery of this Agreement.


n.             Public Disclosure.  Except as may be required to comply with
applicable law, no party shall make or cause to be made any press release or
similar public announcement.  The parties acknowledge that AmerAlia and Sentient
must make appropriate announcements and filings to comply with obligations under
the Securities Exchange Act.  Each party agrees that it will provide the other
with a copy of any proposed announcement or filing relating to the subject
matter of this Agreement prior to the planned release or filing of such
announcement, and that the releasing or filing party agrees to endeavor to
conform the announcement to the other’s reasonable comments, provided that the
announcing or filing party can do so and still provide the information to the
public that, in filing or announcing party’s reasonable opinion, is required by
law or regulation. Notwithstanding the foregoing, the party not making the
filing or announcement shall not assume any responsibility for the announcement
or filing by providing or not providing any comments.


Exchange Agreement – Sentient LP and AmerAlia
 
- 16 -

--------------------------------------------------------------------------------

 


o.             Dispute Resolution.  Any dispute, claim or controversy arising
out of or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Denver County, Colorado, before three arbitrators. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the Award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.  The
arbitrator shall, in the Award, allocate all or part of the costs of the
arbitration, including the fees of the arbitrator and the reasonable attorneys’
fees of the prevailing party.


The parties agree that any and all ­disputes, claims or controversies arising
out of or relating to this Agreement shall be submitted to JAMS, or its
successor, for mediation, and if the matter is not resolved through mediation,
then it shall be submitted to JAMS, or its successor, for final and binding
arbitration pursuant to the arbitration clause set forth above. Either party may
commence mediation by providing to JAMS and the other party a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties covenant that they will participate in the
mediation in good faith, and that they will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents, employees, experts
and attorneys, and by the mediator or any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either party may
initiate arbitration with respect to the matters submitted to mediation by
filing a written demand for arbitration at any time following the initial
mediation session or 45 days after the date of filing the written request for
mediation, whichever occurs first. The mediation may continue after the
commencement of arbitration if the parties so desire. ­Unless otherwise agreed
by the parties, the mediator shall be disqualified from serving as arbitrator in
the case. The provisions of this Clause may be enforced by any Court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the party against whom enforcement is ordered.


p.             Waiver and Modification.  No waiver or modification of any term
of this Agreement shall be enforceable unless it is in writing, signed by or on
behalf of the party against whom such waiver or modification is asserted.


Exchange Agreement – Sentient LP and AmerAlia
 
- 17 -

--------------------------------------------------------------------------------

 


q.             Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns, provided that neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto without
the prior written consent of the other party. No party may assign any claims
under the Investment Company Act of 1940, as amended.


r.              No Finder.  No agent, broker or similar person is or will be
entitled to any broker's or finder's fee in connection with the transaction
contemplated by this Agree­ment.




[Signature page follows]


Exchange Agreement – Sentient LP and AmerAlia
 
- 18 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date set forth in the introductory paragraph.


AMERALIA, INC
 
SENTIENT USA  RESOURCES FUND, L.P.
     
By:
Sentient Executive MLP 1, Limited, General Partner
         
By:
/s/ Bill H. Gunn
 
By:
/s/ Gregory Link
Name:    
Bill H Gunn
 
Name:    
Gregory Link
Title:
Chairman & CEO
 
Title:
Director
Date:
June 30, 2010
 
Date:
June 30, 2010



Exchange Agreement – Sentient LP and AmerAlia
 
- 19 -

--------------------------------------------------------------------------------

 


Exhibit 1.c
Complete List of AmerAlia Stock Options
 



The following table summarizes information with respect to each non-executive
director’s outstanding stock options at June 30, 2010.


Name
 
Number of securities underlying unexercised options # Exercisable
 
Option exercise price
$
 
Option expiration date
Neil E. Summerson
 
37,500
 
0.40
 
6/30/10
   
37,500
 
0.88
 
6/30/11
   
37,500
 
0.29
 
6/30/12
Geoffrey C. Murphy
 
37,500
 
0.40
 
6/30/10
   
37,500
 
0.88
 
6/30/11
   
37,500
 
0.29
 
6/30/12
James V. Riley
 
37,500
 
0.40
 
6/30/10
   
37,500
 
0.88
 
6/30/11
   
37,500
 
0.29
 
6/30/12
Robert C. Woolard
 
37,500
 
0.40
 
6/30/10
   
37,500
 
0.88
 
6/30/11
   
37,500
 
0.29
 
6/30/12
J. Jeffrey Geldermann
 
37,500
 
0.40
 
6/30/10
   
37,500
 
0.88
 
6/30/11
   
37,500
 
0.29
 
6/30/12
Alan De’ath
 
75,000
 
0.35
 
6/30/13
Paul-Henri Couture
 
75,000
 
0.35
 
6/30/13
Michel Marier
 
75,000
 
0.35
 
6/30/13
   
787,500
       





In addition, Sentient owns the Sentient Option.
 
Exchange Agreement – Sentient LP and AmerAlia
 
- 20 -

--------------------------------------------------------------------------------

 